PoREENRARGER, Judge,

(concurring):

I concur in the conclusion in this case, but not in the construction of the statute, adopted by my associates.
Under the rules- of interpretation, a slight and unnecessary implication raised from certain terms used in section 5 of the statute cannot be permitted to limit, cut down or destroy the positive terms of section 3, giving the laborer and material man liens for their labor and materials, superior to that of the principal contractor, and of section 5 itself saying no payment to a contractor shall impair those liens.
No extensive argument in support of this position is offered *600here, because it rests upon the plain letter of the statute, entirely .accordant with its spirit. Since the terms thereof contravene no constitutional provision nor settled policy or system of law pertaining to a different subject, there is no basis for an assumption or presumption of legislative intent to except anything therefrom by implication, as is sometimes the case. To effect an exception by an implication arising from the terms of the statute itself, not from presumption founded upon a constitutional limitation or an established principle of public policy, the implication must be a necessary, not a mere probable or possible, one. The court here limits and restrains the express terms of sections 3 and 5 of the statute by a clearly unnecessary and barely probable or possible implication.
I must dissent from another proposition asserted by the opinion. Section 3 gives no lieji to a sub-contractor as such. He has a lien only for labor, materials or machinery furnished by him, and none for any share in the principal contractor’s profit.
The first proposition asserted by my associates will permit the owner and principal contractor, by the terms and provisions of their recorded contract, to defeat claims of laborers and material men and the second will permit the same thing to be done by transactions between the principal contractor and the sub-contractor, contrary to the manifest purposes and spirit of the statute as well as its letter.
Properly applied, the statute may be more onerous and burdensome upon owners, and principal contractors than due protection to the rights of laborers and material men requires, but that does not justify any modification by the courts. It is a question of policy or expediency for the legislature. Nothing will bring about the repeal of a bad law more quickly or effectually than rigid enforcement thereof.